DETAILED ACTION 
The present application, filed on 8/19/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-17 are pending and have been considered below. 

Priority
This appln claims benefit of 62/720,062 08/20/2018. The priority is acknowledged.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 17 and the therefrom dependent claims are each directed respectively to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 17, (which is repeated in Claim 1) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: associating a set of definition parameters and training criteria with the Al asset; analyzing the training criteria to set a specification for training steps and process; determining a first quotation for the training; determining a second quotation for the training; presenting the quotations; receiving an approval of one of the first or the second quotation and a means of payment. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process of providing a quotation for an AI asset and transacting the AI asset. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: training the Al asset according to the specification; releasing the Al asset after training up to the accuracy level associated with the selected quotation. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: definition parameters and specifications for the training. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. preprocessing engine; transaction engine; training engine are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: training the Al asset according to the specification; releasing the Al asset after training up to the accuracy level associated with the selected quotation. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: definition parameters and specifications for the training. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: preprocessing engine; transaction engine; training engine. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 12 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: further training the Al asset until the preset level of training has been achieved. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: releasing the Al asset to the entity that uploaded it. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 2-11, 13, 15-16 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the factors; the definition and training criteria; the known factors; the quotation; the preprocessing engine; the training; the means of payment; the identity challenge. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification, including among others: a preprocessing engine; a transaction engine; a training engine. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-17 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCourt et al (US 2020/0019888), in view of Rude et al (US 2014/0058762.  
Regarding Claims 1, 17 – McCourt discloses: A computer-implemented system for automatic training of an artificial intelligence (Al) asset, comprising: 
a preprocessing engine for receiving an Al asset by upload and preprocessing the Al asset for training by: 
	associating a set of definition parameters and training criteria with the Al asset; {see at least fig2, [0059] multi-criteria optimization (reads on definition parameters and training criteria); [0055] machine learning model (reads on AI asset); [0071] machine learning model}    
	analyzing the training criteria to set a specification for training steps and process; {see at least [0052] analyze and determine importance of features, parameters}    
	determining a first quotation for the training having regard to known factors associated with the definition parameters and the training specification up to a first accuracy level; {see at least [0015] first set of tuning cost parameters}    
	determining a second quotation for the training having regard to known factors associated with the definition parameters and the training specification up to a second (and different) accuracy level; {see at least [0015] second set of tuning cost parameters}     
a transaction engine for  
a training engine for 
	training the Al asset according to the specification and {see at least [claim6] tuning operation … corpus of training data}    
	releasing the Al asset after training up to the accuracy level associated with the selected quotation. {see at least fig4, rc105, [0041] generate response / suggestion to the API (reads on releasing the AI asset}    

McCourt does not disclose, however, Rude discloses: 
a transaction engine for 
	presenting the quotations, {see at least [0031] one or more quotes}    
	receiving an approval of one of the first or the second quotation and a means of payment; and {see at least [0031] obtain payment}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McCourt to include the elements of Rude.  One would have been motivated to do so, in order to complete the sales cycle.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, McCourt evidently discloses trading, training and releasing an AI asset.  Rude is merely relied upon to illustrate the functionality of presenting a quotation and receiving the payment in the same or similar context.  As best understood by Examiner, since both trading, training and releasing an AI asset, as well as presenting a quotation and receiving the payment are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by McCourt, as well as Rude would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over McCourt / Rude. 

Regarding Claim 2 – McCourt, Rude discloses the limitations of Claim 1. McCourt further discloses:  
	wherein the factors include at least one of: industry, use case, scope and use of the Al asset, desired level of accuracy, and desired level of performance. {see at least [0070]-[0071] maximizing training accuracy; [0038] optimization in min amount of time}    

Regarding Claim 3 – McCourt, Rude discloses the limitations of Claim 1. McCourt further discloses:  
	wherein the factors include at least one of: type of third party Al assets needed for training, type and scope of data needed for training, and access cost and availability of training data sets. {see at least [0013] observation data; [0052] optimization work requested data; [0056] candidate data points and other data}    

Regarding Claim 4 – McCourt, Rude discloses the limitations of Claim 1. McCourt further discloses:  
	wherein the factors include at least one of: estimated number of training iterations, and CPU, hardware and time to do training. {see at least [0012] time for execution; computing resources}    

Regarding Claim 5 – McCourt, Rude discloses the limitations of Claim 1. McCourt further discloses:  
	wherein the definition and training criteria are provided by the entity requesting the Al asset training. {see at least fig4, [0038] API request to optimize constraints}    

Regarding Claim 6 – McCourt, Rude discloses the limitations of Claim 1. McCourt further discloses:  
	wherein at least one aspect of the definition and training criteria is inferred or analyzed from the Al asset itself upon uploading. {see at least [0050] observations based on suggestions (reads on definition and training criteria from analysis}    

Regarding Claim 8 – McCourt, Rude discloses the limitations of Claim 1. Rude further discloses:  
	wherein the quotation is based in part on premiums or discounts based on prior quotations of other Al assets by the system. {see at least [0028] specifically tailored driving score based on historical data from other quotes}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McCourt, Rude to include additional elements of Rude.  One would have been motivated to do so, in order to more precisely determine the exchange value.  In the instant case, McCourt, Rude evidently discloses trading, training and releasing an AI asset.  Rude is merely relied upon to illustrate the additional functionality of prior exchange factors in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 10 – McCourt, Rude discloses the limitations of Claim 1. McCourt further discloses:  
	wherein the training includes a training methodology selected from at least one of: example collection, example generation, example curation, training/validation/test sets, loss/error and update model. {see at least [0047] optimization models}    

Regarding Claim 11 – McCourt, Rude discloses the limitations of Claim 1. McCourt further discloses:  
	wherein the training further comprises testing the Al asset as to whether a preset level of training has been achieved. {see at least [0038] optimization in min amount of time}   

Regarding Claim 12 – McCourt, Rude discloses the limitations of Claim 11. McCourt further discloses:  
	further training the Al asset until the preset level of training has been achieved. {see at least [0038] optimization in min amount of time}  

Regarding Claim 13 – McCourt, Rude discloses the limitations of Claim 1. Rude further discloses:  
	wherein the means of payment comprises a payment in a cryptocurrency. {see at least [0031] obtain payment Referring to currency as “cryptocurrency”, absent any form or structure to distinguish it from any kind of currency, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McCourt, Rude to include additional elements of Rude.  One would have been motivated to do so, in order to provide potential customers a transaction element.  In the instant case, McCourt, Rude evidently discloses trading, training and releasing an AI asset.  Rude is merely relied upon to illustrate the additional functionality of a payment currency in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claim 14 – McCourt, Rude discloses the limitations of Claim 1. McCourt further discloses:  
	releasing the Al asset to the entity that uploaded it. {see at least fig4, rc105, [0041] generate response / suggestion to the API (reads on releasing the AI asset}     

Regarding Claim 15 – McCourt, Rude discloses the limitations of Claim 14. McCourt further discloses:  
	further comprising an identity challenge. {see at least fig2, rcS240, [0083] identifying observations from subscribers}    

Regarding Claim 16 – McCourt, Rude discloses the limitations of Claim 15. McCourt further discloses:  
	wherein the identity challenge comprises a two-step authentication process. {see at least fig2, rcS240, [0083] identifying observations from subscribers. Referring to the authentication process as “two-step authentication process”, absent any form or structure to distinguish it from any kind of authentication process, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}    


Claim 7 rejected under 35 U.S.C. 103(a) as being unpatentable over McCourt et al (US 2020/0019888), in view of Rude et al (US 2014/0058762, in further view of Lin et al (US 2011/0270845).  
Regarding Claim 7 – McCourt, Rude discloses the limitations of Claim 1. McCourt, Rude does not disclose, however, Lin discloses:  
	wherein the known factors include known factors based on prior trainings of other Al assets by the system. {see at least [0031], [0065] elements from prior trainings}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McCourt, Rude to include the elements of Lin.  One would have been motivated to do so, in order to more precisely calibrate the AI asset value.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, McCourt, Rude evidently discloses trading, training and releasing an AI asset.  Lin is merely relied upon to illustrate the functionality of factors based on prior trainings in the same or similar context.  As best understood by Examiner, since both trading, training and releasing an AI asset, as well as factors based on prior trainings are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by McCourt, Rude, as well as Lin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over McCourt, Rude / Lin. 


Claim 9 rejected under 35 U.S.C. 103(a) as being unpatentable over McCourt et al (US 2020/0019888), in view of Rude et al (US 2014/0058762, in further view of Takahashi et al (US 2018/0012039).  
Regarding Claim 9 – McCourt, Rude discloses the limitations of Claim 1. McCourt, Rude does not disclose, however, Takahashi discloses:
	wherein the preprocessing engine is further programmed for anonymizing the Al asset. {see at least [0056] machine learning unit (reads on AI asset) anonymizing process}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify McCourt, Rude to include the elements of Takahashi.  One would have been motivated to do so, in order to protect the asset’s identity.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, McCourt, Rude evidently discloses trading, training and releasing an AI asset.  Takahashi is merely relied upon to illustrate the functionality of anonymizing the asset in the same or similar context.  As best understood by Examiner, since both trading, training and releasing an AI asset, as well as anonymizing the asset are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by McCourt, Rude, as well as Takahashi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over McCourt, Rude / Takahashi. 



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20210150411 A1	2021-05-20	34	Coenders; Guido Franciscus Wilhelmus et al.	SECURE ARTIFICIAL INTELLIGENCE MODEL TRAINING AND REGISTRATION SYSTEM; In general, this disclosure describes a system for securely training artificial intelligence (AI) models. The system may include communication circuitry for receiving from providers data sets, machine learning algorithms, and AI models. The data sets, machine learning algorithms, and AI models may be placed in a secure sandbox for access by a user. The user may securely train the AI models using the data sets in the secure sandbox. The secure sandbox may record AI model metadata associated with transactions involving the AI models and send the AI model metadata to a model registry. The model registry may attest to the lineage of the AI models.
US 20210201328 A1	2021-07-01	139	GUNTHER; Christian	SYSTEM AND METHOD FOR MANAGING TRANSACTIONS IN DYNAMIC DIGITAL DOCUMENTS; A system software and method which relates to the field of computing technology or business process models or computer systems or distributed computer systems or computer networks relating to general purpose devices that can be programmed to carry out a set of data table or hash table updates, validations or modifications supporting, enabling or executing public and private services, financial transactions and commercial applications. More specifically, the present invention is directed to distributed and decentralized computing in which said distributed network is supported and encrypted by cryptographic technology, hash functions and distributed public or private keys or other related technology. System and methods for managing dynamic electronic documents on a private distributed ledger comprise establishing a dynamic electronic document comprising a first state object, wherein the state object references a prior approved first transaction; proposing a second transaction comprising as an input the first state object and as an output a transaction command to alter the state object as well as what parameters are required to validate the second transaction; validating the proposed second transaction; and updating the state object on a private distributed ledger to reference the second transaction.
US 20060240396 A1	2006-10-26	51	Foo; Jung Wei et al.	Training enterprise and method therefor; A training enterprise (100) comprises a basic training services portion (120), an enhanced training-user services portion (125), and an enhanced training-provider services portion (130) which are coupled to a common training service request processor (105) and a training services delivery module (135). The basic training services portion (120), the training service request processor (105) and the training services delivery module (135) form a learning exchange (102). The training service request processor (105) receives training service requirements, and dependent on those requirements, either the learning exchange (102) or the enhanced training-user services portion (125), or both, provides the training-user with the required training-user services. Similarly, a training-provider communicates training-provider service requirements to the training service request processor (105), and dependent on the training-provider service requirements, the learning exchange (102) or the enhanced training-provider services portion (130), or both, provide the training-provider with the required services.
US 20110143323 A1	2011-06-16	11	Cohen; Robert A.	LANGUAGE TRAINING METHOD AND SYSTEM; A language training system allows students to receive on-demand training in language skills with remotely situated instructors. The training is provided in diverse languages and topics. A system includes a database of conversations a student may select from. After a conversation is selected, the student also selects an instructor to provide the training. The system established real-time communication between the student and selected instructor and supply a script for the selected conversation.
US 20180158142 A1	2018-06-07	104	Gunther; Christian	Electronic Platform For Managing Investment Products; Example embodiments of the present invention are directed to an integrated system and methods performed thereon for identifying customized structured investment products, certifying users to use and sell such customized structured products, selling and trading such customized structured products, and monitoring the performance of the customized structured products. The customized structured products are built from real time market data, client specific data, and/or performance metrics of other customized structured products.
US 20190114334 A1	2019-04-18	109	Gunther; Christian	APPARATUSES, SYSTEMS AND METHODS FOR PROCESSING, ACKNOWLEDGING, TRANSFERRING AND CUSTODY OF ASSETS OR RIGHTS ON A DISTRIBUTED LEDGER; A system software and method which relates to the field of computing technology or business process models or computer systems or distributed computer systems or computer networks relating to general purpose devices that can be programmed to carry out a set of data table or hash table updates, validations or modifications supporting, enabling or executing public and private services, financial transactions and commercial applications. More specifically, the present invention is directed to distributed and decentralized computing in which said distributed network is supported and encrypted by cryptographic technology, hash functions and distributed public or private keys or other related technology.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622